[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Having granted the defendant's Motion to Reargue its Motion for Summary Judgment, the Court remains of the opinion that the matter of possession and control of the premises where the plaintiff's injuries allegedly occurred is a factual issue not amenable to a summary decision.
Contrary to the defendant's claim that the only support for the plaintiff's position is that the Archdiocese determines the amount of liability insurance coverage, the terms of the policy and contracts for it, there are other indicia of possession and control. These include the approval of hiring and dismissing of parish employees, budget oversight, curriculum oversight, the Superintendent of Schools is an agent of the Archdiocese.
Practice Book § 17-45 provides that a Motion for Summary Judgment be "supported by such documents as may be appropriate, including but not limited to affidavits, certified copies of testimony under oath . . .". (emphasis added) "The adverse party . . . shall file opposing affidavits and other availabledocumentary evidence. (emphasis added).
Upon reconsideration the Motion for Summary Judgment is denied.
Klaczak, J.